Moss, Chief Justice:
Ernest D. Wilson, the appellant herein, was indicted by the Grand Jury of Richland County for the crimes of rape and burglary. At the 1971 Term of the Court of General *581Sessions, he plead guilty to the charge of rape, being represented at the time by the office of the Public Defender for Richland County and, after a recommendation of mercy by a jury, was sentenced to imprisonment for a term of twenty-seven years. Subsequently, he filed an application for post-conviction relief, challenging his plea and sentence upon the grounds that (1) he was denied his rights under the Fourteenth Amendment, in that he was unaware that, by pleading guilty, he was waiving these rights; and that (2) the Court and all State officials denied him his rights by allowing him to plead guilty to a capital offense. After a full hearing, post-conviction relief was denied by the lower court and this appeal followed. The appellant is presently represented by other appointed counsel.
Present counsel for the appellant has advised the Court that, in his opinion, the appeal is wholly frivolous and has requested leave to withdraw from the case. He has fully complied with the requirements of Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493, including the service of his brief upon the appellant, who has filed a brief in response.
After a careful examination of the entire record, including the briefs, we are convinced that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel for leave to withdraw is granted and the appeal is dismissed.
Lewis, Bussey and Littlejohn, JJ., and E. Harry Agnew, A. A. J., concur.